Name: Council Regulation (EEC) No 2791/82 of 18 October 1982 amending Regulation (EEC) No 2764/75 laying down the rules for calculating a component of the levy on pig carcases and Regulation (EEC) No 950/68 on the Common Customs Tariffe
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  means of agricultural production;  animal product
 Date Published: nan

 No L 295/4 Official Journal of the European Communities 21 . 10 . 82 COUNCIL REGULATION (EEC) No 2791 /82 of 18 October 1982 amending Regulation (EEC) No 2764/75 laying down the rules for calculating a component of the levy on pig carcases and Regulation (EEC) No 950/68 on the Common Customs Tariff !Article 3aTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Pig carcases" shall be taken to mean whole carcases or half-carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed . Half ­ carcases are derived from whole carcases by divi ­ sion through the centre of each cervical , dorsal , lumbar and sacral vertebra and through the centre of the sternum and the iscio-public symphysis . These whole carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm . Half-carcases may be with or without spinal cord , brain or tongue . Whole carcases and half-carcases of sows may be with or without udders (mammary glands).' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 9 (2) thereof, Having regard to the proposal from the Commission , Whereas Articles 8 and 9 of Regulation (EEC) No 2759/75 provide for the basic rules for fixing the levy applicable on imports of pig carcases ; whereas it seems appropriate to introduce a definition of this product into Regulation (EEC) No 2764/75 (3), as amended by Regulation (EEC) No 370/76 (4), in order to facilitate the correct application of the levy on pig carcases within subheading 02.01 A III a) 1 of the Common Customs Tariff, and to amend Regulation (EEC) No 950/68 (5), as last amended by Regulation (EEC) No 2655/82 (6), accordingly, Article 2 HAS ADOPTED THIS REGULATION : The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as follows : 1 . The following text shall be inserted as Additional Note No 7 to Chapter 2 : ' 7 . For the purposes of subheading 02.01 A III a) 1 , "whole carcases or half carcases" shall be taken to mean slaughtered pigs in the form of carcases of domestic swine which have been bled and evisce ­ rated and from which the bristles and hooves have been removed . Half-carcases are derived from whole carcases by division through the centre of each cervical , dorsal , lumbar and sacral vertebra and through the centre of the sternum and the ischio ­ pubic symphysis . These whole carcases and half ­ carcases may be with or without head , feet, flare fat, kidneys , tail or diaphragm . Half-carcases may be with or without spinal cord, brain or tongue . Whole carcases and half-carcases of sows may be with or without udders (mammary glands).' ; 2 . Subheading 02.01 A III a) 1 shall be replaced by the following : Article 1 The following Article 3a is hereby inserted into Regu ­ lation (EEC) No 2764/75 : (&gt;) OJ No L 282, 1 . 11 . 1975 , p . 1 . ( 2) OJ No L 307, 18 . 11 . 1980 , p . 5 . ( 3) OJ No L 282, 1 . 11 . 1975 , p . 21 . ( «) OJ No L 45 , 21 . 2 . 1976 , p . 4 . O OJ No L 172, 22 . 7 . 1968 , p . 1 . {*) OJ No L 280 , 2 . 10 . 1982 , p . 14 . 21 . 10 . 82 Official Journal of the European Communities No L 295/5 Heading No Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 '02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half-carcases 20 (L) Article 3 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 October 1982. For the Council The President N. A. KOFOED